DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 11-15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: Page 50, lines 4-9 of the instant specification recites “For example, referring to FIG. 13, because peak 1432 in plot 1400 does not have a counterpart peak in plot 1450 at the same time, peak 1420 may be identified as a real detection of charged particles. On the other hand, peak 1424 has a counterpart peak 1432 in plot 1450 at the same time, suggesting that these two peaks may arise from common noise during measurement, and can be discarded”
1420 in plot 1400 does not have a counterpart peak in plot 1450 at the same time, peak 1420 may be identified as a real detection of charged particles.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11-15 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
determines that a peak in the first electrical signal corresponds to detected charged particles if the second electrical signal does not comprise a corresponding peak at the common detection time”.
            Specifically, the specification teaches that this is only true for peaks in a measured signal that are sufficiently close in amplitude to the voltage threshold 1406 ([0215]-[0216] of the published application).  This suggests that peaks appearing in both signals at the same time that are significantly above the voltage threshold “are considered to correspond to reliable detection of charged particles” ([0214]).  For instance, peaks 1426 and 1434 both appear well above the threshold 1406 and are not described to be noise.   This rejection may be overcome by clarifying that “compares amplitudes of the first and second electrical signals at a common detection time, and determines that a peak in the first electrical signal sufficiently close1 in amplitude to a voltage threshold that determines whether the measured signal is above noise corresponds to detected charged particles if the second electrical signal does not comprise a corresponding peak at the common detection time”.
	Claim 11 recites similar limitations as above and therefore also lacks written description.
	Claims 2-3, 11-15 and 18-19 are rejected by virtue of their dependencies on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “compares amplitudes of the first and second electrical signals at a common detection time, and determines that a peak in the first electrical signal corresponds to detected charged particles if the second electrical signal does not comprise a corresponding peak at the common detection time”
Specifically, if the second electrical signal does not comprise a corresponding peak, then the second electrical signal does not have an amplitude to be compared with the amplitude of the first electrical signal.  It appears from figure 13 of the instant specification that the signals are compared at a common detection time.  The claim could be clarified by reciting “compares 
Claim 1 is further vague and indefinite for reciting “at least one of:
 adjusts the first plurality of detector elements based on the first electrical signal by applying the first electrical voltage to a subset of the first plurality of detector elements that is different from the first subset to cause the subset of the first plurality of detector elements to receive positively charged particles; and 
adjusts the second plurality of detector elements based on the second electrical signal by applying the second electrical voltage to a subset of the second plurality of detector elements that is different from the second subset to cause the subset of the second plurality of detector elements to receive negatively charged particles; 
compares amplitudes of the first and second electrical signals at a common detection time, and determines that a peak in the first electrical signal corresponds to detected charged particles if the second electrical signal does not comprise a corresponding peak at the common detection time”
Specifically, it is unclear whether the “compares” clause is part of the “at least one of…” options or if the compares clause is required by the claim.  Since the remarks argue that this is the distinguishing characteristic of the claim, it appears that it was intended to be required.  If it was not intended to be required the claims would obvious as discussed in the Final Rejection of 30 June 2021.  For the purpose of examination the clause will be interpreted to be required by the claim as suggested in the remarks.  This indefiniteness issue may be resolved by moving the “compares” clause before the “at least one of...” clause.
Claims 2-3, 11-15 and 18-19 are rejected by virtue of their dependencies on claim 1.




Relevant Art: 
Brown as applied in the Final Rejection of 30 June 2021
Brown et al. (US pgPub 2017/0098534) teaches subsets of detector elements with different potential applied at different times or at the same time to detect positive and negative ions ([0551]-[0553]).  Further Brown (USPN 8816,272) teaches similar language.  
Cameron et al. (US pgPub 2005/0230616) teaches in paragraph [0113] and figure 7 “each of the detector segments, may be biased differently to effect which ion species it detects and whether it detects positive or negative mode ions”.
Harden (US pgPub 2016/0299102) teaches positive/negative ion detections in an ion mobility spectrometer.
Renner (US pgPub 2016/0314932) would anticipate claim 1, however is not prior art to the provisional filing date of 10/02/2014 of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0216] of the published application suggests sufficiently close means “within 10% or less of the voltage threshold 1406